DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 05/03/2022. Claims 1 ,2 5, 7-9, 11 and 13 been amended. No additional claims have been added. No claims have been cancelled. Claims 1-13 are currently pending and have been examined. 

Response to Amendments
The examiner fully acknowledges the amendments filed on 05/03/2022. 
The amendments to claims 1 and 8 in regards to a claim objection address the concern expressed in the claim objection, and thus the objections to claims 1 and 8 are withdrawn. 
The amendments to claim 8 in regards to the 112(b) rejection of claims 8-12 addresses the indefinite material, and thus the 112(b) rejection of claims 8-12 is withdrawn.  
The examiner fully acknowledges the amendments applicant’s amendments to claims 1 and 8 in regards to the 101 rejection of claims 1-13, and thus the 101 rejection of claims 1-13 is withrdrawn.
The applicant’s amendments to claims 1 are sufficient to overcome the rejection based upon the U.S.C. 35 102 rejection in view of Jungnickel (US PG Pub No. 20120198640) set forth in the previous office action. 
The applicant’s amendments to claims 8 are sufficient to overcome the rejection based upon the U.S.C. 35 102 rejection in view of Scheller (US Patent No. 4450599) set forth in the previous office action.  
Response to Arguments
The applicant’s arguments, see pages 5-8, filed 05/03/2022 with respect to the 112 rejection of claims 8-12, the rejection of claim 1 under U.S.C. 35 102 rejection in view of Jungnickel (US PG Pub No. 20120198640), as well as the rejection of claim 8 under U.S.C. 35 102 rejection in view of Scheller (US Patent No. 4450599) being unsustainable due to amendments to claims 1 and 8 have been fully considered and are persuasive. Therefore, the rejections from the previous office action has been withdrawn. 

Examiner’s Amendment
	Authorization for this examiner’s amendment was given in an interview with Counsel Samuel Katz---- on 08/04/2022.
The application has been amended as follows: 
Claim 1:
A method for oral care comprising: 
               a) providing an oral care device comprising at least one teeth cleaning element and at least one 
               b) detecting a motion of [[an]] the oral care device during a brushing routine of a user, via said at least one sensor;
               [[b]]c) receiving, by a programmable processor, sensor data from the at least one sensor, the sensor data corresponding to the detected motion; 
               [[c]]d) computing, via the programmable processor, an offset time using the sensor data; [[and]]
               [[d]]e) determining a target brushing time based on the sensor data, the target brushing time calculated by adding the offset time to an optimum time stored in a memory; and
f) enabling the user manipulate the oral care device to improve the brushing routine.

	Claim 3:
	The method according to claim 2, wherein the sensor data is analyzed for [[a]]the brush stroke motion comprising a quasi-circular brush stroke motion. 

	Claim 4: 
	The method according to claim 2, wherein sensor data is analyzed for [[a]]the brush stroke motion comprising a composite of two or more of a y-axis brush stroke motion, a z-axis brush stroke motion, a quasi-circular brush stroke motion, and a flicking brush stroke motion. 

Claim 8:
A method for oral care comprising: 
               a) providing an oral care device comprising at least one teeth cleaning element and at least one 
               b) detecting a brushing aggressiveness of the oral care device during a brushing routine of a user, via said at least one sensor;
               [[b]]c) receiving, by a programmable processor, sensor data from the at least one sensor, the sensor data corresponding to the detected motion; 
               [[c]]d) computing, via the programmable processor, an offset time using the sensor data; [[and]]
               [[d]]e) determining a target brushing time based on the sensor data, the target brushing time calculated by adding the offset time to an optimum time stored in a memory; and
f) enabling the user manipulate the oral care device to improve the brushing routine.

	Claim 9:
	The method according to claim 8, wherein determining the target brushing time comprises:
	analyzing the sensor data to determine [[a]]the brushing aggressiveness used during a first portion of the brushing routine;
	determining [[an]]the offset time using the determined brushing aggressiveness  from a start of the first portion of the brushing routine;
	calculating the target brushing time for the first portion of the brushing routine as [[an]]the optimum time plus the offset time; and 
displaying the target brushing time.

	Claim 10:
	The method according to claim 9, wherein the sensor data is analyzed for the brushing aggressiveness comprising one or more of a stroke rate, a stroke intensity, and an applied pressure.

Reasons for Allowance
Claim 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, Jungnickel et al. (US PG Pub No. 20120198640) such that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious that a target brushing time is determined by adding an offset time, calculated using a processor receiving sensor data from a motion detecting sensor, to a stored optimum time. Jungnickel’s focus is on adjusting intervals for evaluating the effectiveness of brushing, but it lacks the process of providing a new target time as a result of brushing deficiencies. Jungickel takes note, but doesn’t adjust. 
	Iwahori et al. (US PG Pub No. 20110010876) teaches a toothbrush where a CPU measures by using a timer a brushing time of the portion being brushed. Results of brushing for each portion are evaluated and outputted based on the measured brushing time. It reports it back, and will not record time unless the toothbrush is in motion, but it will not add time to the brushing routine based off processed sensor movement data. 
	Hilfinger et al. (US Patent No. 8172574) also teaches a toothbrush that engages a timer based off of motion, however the timer compares the stored/standard cleaning time to the actual time spent cleaning. The motion is not being evaluated, but rather the time spent actively cleaning.
 	Klinger (US Patent No. 5561881) is similar to Hilfinger, in that its “duty time” is a monitored metric, wherein when the timer doesn’t elapse when the pressure doesn’t exceed a certain threshold. However, again it fails to anticipate the claimed invention of adjusting the timer limitations. 
Claims 2-7 are allowed as being dependent on claim 1. 
In regards to claim 8, Scheller et al. (US Patent No. 4450599) such that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious that a target brushing time is determined by adding an offset time, calculated using a processor receiving sensor data from a brushing aggressiveness detecting sensor (brushing aggressiveness is understood as acceleration per the specification), to a stored optimum time. Scheller teaches the timer being initiated by the load of the sensor passing a threshold value, however adjusting the timer value based off the measured value is not a part of the method described by Scheller. 
Claims 9-13 are allowed as being dependent on claim 8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        /ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723